DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Ref. 110 is not clearly labeled in Fig. 15 as described in the specification, Para. 0039.
Slots, 104, are not clearly labeled in the Figures, See Specification, Para. 0019.  Is Ref. 104 the correct reference number?  Other parts of the specification recite the slots as Ref. 140.
Pins, 132, are not clearly shown in Fig. 12 as described in Para. 0034 of the Specification.  Is Ref. 132 pointing to the horizontally extended pins or the opening where pins extend through?  Are the pins, 132, visible in the figures?
Fig. 10-12, pins, 132, engaging within a pair of slots, 140, is not clearly shown.  See Spec. Para. 0036.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. 0019: slots, 104, is not clear since this feature is not labeled in the figures?  
Para. 0038: line 4, “undernea128th” is a misspelled word.
Para. 0034: the horizontally extending pins, 132, are not clearly shown in Fig. 12 as described, making the feature unclear.
Para. 0040: several features do not include reference numbers, such as the “second pair of gripper tines” making the features unclear.  Applicant should include reference numbers for the features in this paragraph for clarity.  Applicant should ensure that the drawings are labeled as well.
Para. 0042: several features do not include reference numbers (see the “gripper” and “sub-tote” in line 4, “tines” lines 6, gripper, line 7, etc.,) making the features unclear.  Applicant should include reference numbers for the features in this paragraph for clarity.  Applicant should ensure that the drawings are labeled as appropriate.
Para. 0044: the “dual gantry system 155” is not clear since this feature is not clearly shown in Fig. 27-28 in the cited US Patent Application 15/591,956.  Instead, the gantry is Ref. 602, Fig. 24A.  See Para. 274 in the Specification of US Application 15/591,956.  Applicant should clarify this feature.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claims 1, 12, and 19, the “gantry system comprising one or more gantries” is not clear since this feature is not clearly described in the specification.  It appears that Applicant is referring the Cartesian Robot, 150, (Fig. 14-25) as mentioned in the specification.

Claims 3 and 14 recites the limitation "the sub-totes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Relative to claims 3 and 14, the sub-totes are only mentioned in the alternative in claim 1, and are not necessary in claims 1 and 12.  Therefore, wherein “the sub-totes are defragmented” is unclear.

Relative to claims 5 and 16, a Cartesian robot mounted to the gantry system is unclear since the “gantry system” is not clearly described in the specification or shown in the drawings.  

Claims 6-7, and 17-18 recites the limitation "the sub-tote" in lines 3, 1, 3, and 1  respectively.  There is insufficient antecedent basis for this limitation in the claim.  

Relative to claims 9, 11, and 17, Applicant should insert “are” before “configured” in line 2 for clarity.
Appropriate clarification is required.
Allowable Subject Matter
Claims 1-20 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1, 12 and 19, the closest available prior art does not disclose: 
A system for transferring totes or sub-totes comprising goods, the system comprising: 
a workstation that receives a plurality of mobile robots having the totes or sub-totes; 
a gantry system comprising one or more gantries; and
a universal gripper that linearly moves along the one or more gantries, the universal gripper transports a tote or sub-tote and comprises: 
a frame parallel to the one or more gantries; 
a pair of projecting pieces, at least one of the projecting pieces is translationally mounted along one side of the frame; 
a drive mechanism that positions the pair of projecting pieces to align with a pair of slots on the tote or sub-tote; and
engagement of the pair of projecting pieces within the tote or sub-tote supports the tote or sub-tote on the gripper for transport, as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655